     Case 1:20-cv-01654-DAD-HBK Document 15 Filed 03/26/21 Page 1 of 6


 1
                                      UNITED STATES DISTRICT COURT
 2
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4
      YOLANDA LOPEZ,                                CASE NO: 1:20-CV-1654-DAD-HBK
 5
                         Plaintiff,
 6
             v.                                     CASE MANAGEMENT AND
 7                                                  SCHEDULING ORDER
      COSTCO WHOLESALE
 8    CORPORATION,

 9                       Defendant;

10

11

12

13          The court telephonically conducted a case management and scheduling conference on
14   March 18, 2021. Attorney Maria C. Jaime appeared on behalf of plaintiff and Attorney Sarah M.
15   Woolston appeared on behalf of defendant. Following a review of the parties’ Joint Report and
16   the scheduling conference and after discussion with the parties, the court enters this Case
17   Management and Scheduling Order for this action under Fed. R. Civ. P. 16(b) as follows:
18      1. Deadlines and Dates
19       Action or Event                                                                 Date

20       Deadline for providing mandatory initial disclosures. See Fed. R. Civ. P.         4/1/2021
         26(a)(1).
21
         Deadline for moving to join a party, see Fed. R. Civ. P. 14, 19, and 20, or       5/12/2021
22       amend the pleadings, see Fed. R. Civ. P. 15(a).

23       Plaintiff’s deadline for disclosing any expert report. See Fed. R. Civ. P.        1/19/2022
         26(a)(2).
24
         Defendant’s deadline for disclosing any expert report.                            2/18/2022
25
         Deadline for disclosing any rebuttal expert report.                               3/16/2022
26
         Mid-Discovery Status Conference                                                   9/17/21
27
         Before Magistrate Judge Barch-Kuchta                                             Report due-
28                                                                                         9/10/21
                                                       1
     Case 1:20-cv-01654-DAD-HBK Document 15 Filed 03/26/21 Page 2 of 6


 1
         Deadline for completing discovery and filing any motion to compel                 12/20/2021
 2       discovery. See Fed. R. Civ. P. 37.

 3       Deadline for filing any dispositive and Daubert motion. See Fed. R. Civ. P.        5/20/2022
         56. (Must be at least five months before requested trial date.)
 4

 5       The parties will contact Chambers to schedule settlement conference or             4/28/2021
         participate in mediation. See Local Rules 270, 271.
 6

 7
         Deadline for filing the final joint pretrial statement, any motion in limine,
 8       proposed jury instructions, and verdict form. See Local Rule 281. (Judge          10/24/2022
         Drozd requires joint pretrial statements to be filed no later than seven days
 9       before final pretrial conference.)

10       Date of the final pretrial conference. See Fed. R. Civ. P. 16(e); See Local       10/31/2022
         Rule 280, 281, 282, 283
11
         Month and year of the trial term.                                                    T.B.D
12

13   2. Trial
14          The trial will last approximately 3-5 days and be:
15              ☒ jury.
16              ☐ non-jury.
17   3. Current Status of Consent to the Magistrate Judge Jurisdiction
18           Neither party has returned the Consent/Decline forms (Doc. No. 2-3) provided to the
19   parties with the Civil New Case Documents issued on November 20, 2020. Consequently, under
20   28 U.S.C. § 636(c), the parties have not consented to conduct all further proceedings in this case,
21   including trial, before a U.S. Magistrate Judge.
22   4. Mid-discovery Status Conference
23          The court will hold a Mid-Discovery Status Conferences to address any discovery
24   concerns that may arise during discovery without the need to file a formal motion. The parties
25   will file a Joint Mid-Discovery Status Report, up to five (5) pages in length, no later than
26   September 10, 2021. Alternatively, the parties may file a joint motion to cancel the scheduled
27   September 17, 2021 Mid-Discovery Conference in compliance with Magistrate Judge Barch-
28
                                                        2
     Case 1:20-cv-01654-DAD-HBK Document 15 Filed 03/26/21 Page 3 of 6


 1
     Kuchta’s procedures.
 2
            The Joint Report shall outline the status of the case, any additional discovery still planned,
 3
     potential for settlement, and any other issues pending that would benefit from the Court’s
 4
     assistance/direction. The parties shall file the Joint Report one week before the informal
 5
     conference, and email a copy, in Word format, to hbkorders@caed.uscourts.gov. Parties are
 6
     appearing telephonically shall dial conference line at 1-888-204-5984 and entering Access Code
 7
     4446176.
 8
     5. Pretrial Motion Schedule
 9
                a. General Information Regarding Filing Motions
10
            The parties are advised that unless prior leave of the Court is obtained, all moving and
11
     opposition briefs or legal memorandum in civil cases before Judge Barch-Kuchta shall not exceed
12
     twenty-five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These
13
     page limitations do not include exhibits. Briefs that exceed this page limitation, or are sought to
14
     be filed without leave, may not be considered by the court.
15
        Counsel, or pro se parties, may appear telephonically and argue non-dispositive motions
16
     before Magistrate Judge Barch-Kuchta by dialing the court’s teleconference line at 1-888-204-
17
     5984 and entering Access Code 4446176, provided they indicate their intent to appear
18
     telephonically on their pleadings at least one week before the hearing.
19
                b.   Informal Discovery Conference prior to filing any motions to compel
20
            In order to file a discovery motion under Fed. R. Civ. P. 37, a party must receive
21
     permission from the court following an informal discovery conference. An informal discovery
22
     conference is separate and apart from the Mid-Discovery Conference set forth above.
23
            Please refer to the court’s website, Magistrate Judge Barch-Kuchta’s Practices and
24
     Procedures Civil Cases, included under the civil cases tab. A party wishing to schedule such an
25
     informal discovery conference should contact chambers to receive available dates. The court will
26
     schedule the conference as soon as possible, taking into consideration the urgency of the issue.
27
     Before contacting the court, the parties must meet and confer by speaking with each other in a
28
                                                       3
     Case 1:20-cv-01654-DAD-HBK Document 15 Filed 03/26/21 Page 4 of 6


 1
     person, over the telephone, or via video in attempt to resolve the dispute.
 2
            At least two (2) days prior to the conference, the parties shall simultaneously submit
 3
     letters, outlining their respective positions regarding the dispute. The court will provide the date
 4
     the letters are due at the time the conference is scheduled. Such letters shall be no longer than
 5
     three (3) pages in length and may include up to five (5) pages of exhibits. Letters shall be
 6
     emailed to Magistrate Judge Barch-Kuchta’s chambers a hbkorders@edca.uscourts.gov, and not
 7
     filed with the Court.
 8
                c.   Pretrial motions’ deadline and motions to compel following an informal
 9
                     discovery conference
10
            All pre-trial motions, both dispositive and non-dispositive, shall be served and filed on or
11
     before May 20, 2022. Magistrate Judge Barch-Kuchta will telephonically hear non-dispositive
12
     civil motions on the first and third Thursdays of the month at 10:00 a.m. Before scheduling such
13
     motions, the parties shall comply with Local Rule 230 or Local Rule 251.
14
            Following the informal discovery conference set forth above, the parties are additionally
15
     required to conduct at least one telephonic or by video as part of their obligations to meet and
16
     confer in good faith to resolve their discovery dispute prior to seeking judicial intervention.
17
            If a party files a motion to compel under Fed. R. Civ. P. 37, the parties must prepare and
18
     file a Joint Statement re Discovery Disagreement (“Joint Statement”) in compliance with Local
19
     Rule 251. Failure to comply with Local Rule 251 will result in the court denying the motion
20
     without prejudice and dropping the motion from calendar. In addition to filing a Joint Statement
21
     electronically, a copy of the Joint Statement, in Word format, shall also be sent to Magistrate
22
     Judge Barch-Kuchta’s chambers by email to hbkorders@caed.uscourts.gov.
23
            d. Motions for Summary Judgment or Summary Adjudication
24
            Prior to filing a motion for summary judgment, or motion for summary adjudication, the
25
     parties are required to meet, in person or by telephone, and confer to discuss the issues to be
26
     raised in the motion.
27
            The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where
28
                                                        4
     Case 1:20-cv-01654-DAD-HBK Document 15 Filed 03/26/21 Page 5 of 6


 1
     a question of fact exists; 2) determine whether the respondent agrees that the motion has merit in
 2
     whole or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4)
 3
     narrow the issues for review by the court; 5) explore the possibility of settlement before the
 4
     parties incur the expense of briefing a summary judgment motion; and 6) to arrive at a joint
 5
     statement of undisputed facts.
 6
               The moving party shall initiate the meeting and provide a draft of the joint statement of
 7
     undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a
 8
     joint statement of undisputed facts.
 9
               In the notice of motion, the moving party shall certify that the parties have met and
10
     conferred as ordered above and set forth a statement of good cause for the failure to meet and
11
     confer.
12
     6. Mandatory Settlement Conference (Local Rule 270)
13
               The parties agree that a settlement conference will benefit them. The parties will submit a
14
     joint settlement statement within one week of the close of discovery, and 90 days before trial,
15
     indicating whether they consent to a settlement conference at that time. If so, a settlement
16
     conference will be set by separate order. The parties are advised that unless otherwise permitted
17
     in advance by the court, the attorneys or pro se parties who will try the case shall appear at the
18
     settlement conference with the parties and the person or persons having full authority to negotiate
19
     and settle the case, on any terms, at the conference. The parties may contact Magistrate Judge
20
     Barch-Kuchta’s chambers any time prior to this date if they wish to schedule a settlement
21
     conference earlier.
22
     7. Pretrial Conference and Trial
23
               District Judge Drozd is currently reserving dates for Pre-trial Conferences, but not for
24
     Trials. In this case, based on the parties’ Joint Report and District Judge Drozd’s calendar, Judge
25
     Drozd has reserved a Pretrial Conference date of October 31, 2022 at 1:30 p.m. Trial date is to
26
     be determined.
27

28
                                                          5
     Case 1:20-cv-01654-DAD-HBK Document 15 Filed 03/26/21 Page 6 of 6


 1
     8. Effect of This Order
 2
              This order represents the best estimate of the court and counsel as to the agenda most
 3
     suitable to dispose of this case. If the parties determine at any time that the schedule outlined in
 4
     this order cannot be met, counsel are ordered to notify the court immediately of that fact so that
 5
     adjustments may be made, either by stipulation or by subsequent status conference.
 6
              The dates set in this order are firm and will not be modified absent a showing of good
 7
     cause even if the request to modify is made by stipulation. Stipulations extending the deadlines
 8
     contained herein will not be considered unless they are accompanied by affidavits or declarations,
 9
     and where appropriate, attached exhibits, which establish good cause for granting the relief
10
     requested. The failure to comply with this order may result in the imposition of sanctions.
11

12   IT IS SO ORDERED.
13

14   Dated:      March 24, 2021
                                                        HELENA M. BARCH-KUCHTA
15                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        6
